DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-3, 5-7, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strehl et al. ( DE  202013002601 U1 English Translation published on July 31st 2014).
Regarding claim 1, Strehl discloses a method of electrically connecting an electronic textile (1 and 2;Fig.5) to an electronic device (printed circuit board 4; para 0022), the electronic textile comprising an electrically insulating textile carrier (2) and one or more electrical conductor lines (1;Fig.5), the method comprising: positioning the electronic textile (1) relative to the electronic device  (4) such that each conductor line (1) is in contact with an electrical conductor (3) of the electronic device (4) thereby providing an assembly; and fixing a clamp 
Regarding claim 2, Strehl discloses a wherein fixing the clamp member  to the assembly is such that the clamp member  applies a force to each conductor line so as to push each conductor line   against an electrical conductor  of the electronic device (6 is pressed against 1 and 3 by fasteners 7:Fig.5).  
Regarding claim 3, Strehl discloses a wherein the clamp member  (6)comprises one or more grooves (see grooves within 6;Fig.5) , and fixing the clamp member (6) to the assembly (4) is such that each conductor line (see 1;Fig.5) is located within a respective groove (see groove within 6).  
Regarding claim 5, Strehl discloses, wherein the clamp member (6) is an electrically insulating member (6 electrically insulates between electrical conductors 1; Fig.5).
Regarding claim 6 and 19-20, Strehl discloses: forming a plurality of first alignment holes (see holes in 4 that accommodate 7) through the electronic device (4); and forming a plurality of second alignment holes (see holes in 2 that are formed to accommodate 7) through the electronic textile (2); wherein positioning the electronic textile (2) relative to the electronic device (4) comprises positioning the electronic textile (2) relative to the electronic device (1) is such that each first alignment hole (holes in 4) is aligned with a respective second alignment hole (holes within 2).
Regarding claim 7, Strehl discloses, wherein: the clamp member (6) comprises a plurality of locator pins (7)  and fixing the clamp member (6) to the assembly comprises positioning each locator pin (7)through a respective pair of aligned first and second alignment holes ( holes in 2 and holes in 4).

Regarding claim 15, Strehl discloses, in Fig.5, an electronic assembly comprising: an electronic device  (4) an electronic textile (1 and 2) comprising an electrically insulating textile 
Regarding claim 16, Strehl discloses a wherein the clamp member (6)comprises one or more grooves (see grooves within 6;Fig.5) , and fixing the clamp member (6) to the assembly (4) is such that each conductor line (see 1;Fig.5) is located within a respective groove (see groove within 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 4, 8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. ( DE  202013002601 U1 English Translation published on July 31st 2014) as applied to claim 1 above, and further in view of N.P.L. (DE 102011075034 A1 English Translation).

Regarding claim 4 and 17-18, Strehl is silent with respect to wherein the clamp member comprises one or more deformable protrusions, and fixing the clamp member to the Page 4 of 9Appl. No. Not Yet Assigned Amdt. Dated March 19, 2019 Preliminary Amendment assembly is such that each deformable protrusion is deformed by contacting with the assembly.  

N.P.L. discloses wherein the clamp member (1;Fig.6) comprises one or more deformable protrusions (6;Fig.6), and fixing the clamp member to the Page 4 of 9Appl. No. Not Yet Assigned Amdt. Dated March 19, 2019Preliminary Amendmentassembly is such that each deformable protrusion is deformed by contacting with the assembly (6 bends inwards when contacting 4 and going into recess 7;Fig.6).  
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of N.P.L. to modify the clamp member of Strehl in order to assist in securing conductive lines to a printed circuit board and prevent detachment during shock and vibrations caused by external environments.
	Regarding claim 8, Strehl fails to disclose wherein the clamp member   comprises one or more structurally weakened portions.  
N.P.L. discloses wherein the clamp member (1; Fig.6) comprises one or more structurally weakened portions (6; Fig.6; 6 are bendable portions that can bend inwards to be accommodated through recess 7 of 4;Fig.6).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of N.P.L. to modify the clamp member of Strehl in order to assist in securing conductive lines to a printed circuit board and prevent detachment during shock and vibrations caused by external environments.
 

Allowable Subject Matter
Claims 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 9 , The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" forming an aperture through the electronic textile by removing a portion of the textile carrier thereby exposing an intermediate portion of each conductor line ; wherein the positioning of the electronic textile relative to the electronic device is performed such that the exposed intermediate portion of each conductor line is in contact with an electrical conductor of the electronic device and the fixing of the clamp member to the assembly is performed such that the exposed intermediate portion of each conductor line is sandwiched between the clamp member and an electrical conductor of the electronic device " in combination with the remaining limitations of the claim 1. 
Regarding claims 10-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eitherealing at least part of the fixed together electronic textile , electronic device , and clamping member within an interior cavity of a casing , wherein the casing pushes together the at least part of the fixed together electronic textile electronic device and clamping member located therein." in combination with the remaining limitations of the claim 1. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 



/PETE T LEE/Primary Examiner, Art Unit 2848